Case 1:19-cv-06692-RRM-SJB Document 7 Filed 05/11/20 Page 1 of 2 PageID #: 27




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 FELIPE RAMALES

                                 Plaintiff,                     Docket No. 1:19-cv-06692-RRM-SJB

        - against -

  OUR BODY ELECTRIC, INC.

                                 Defendant.




          DECLARATION OF COUNSEL IN SUPPORT OF PLAINTIFF’S
       REQUEST FOR ENTRY OF DEFAULT PURSUANT TO FED.R.CIV. 55(a)


       I, RICHARD LIEBOWITZ, declare under the penalty of perjury that the following is true

and correct to the best of my personal knowledge.

       1. I am counsel for Plaintiff Felipe Ramales (“Plaintiff”).

       2. I submit this Declaration in support of Plaintiff’s request for the Clerk’s entry of

           default pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. Fed.R.Civ.P.

           55(a).

       3. Defendant Our Body Electric, Inc. (“Defendant”) is not an infant, in the military or an

           incompetent person.

       4. Defendant’s answer or response to the Complaint was due on December 23, 2019.

           Defendant has failed to plead or otherwise defend the action.
Case 1:19-cv-06692-RRM-SJB Document 7 Filed 05/11/20 Page 2 of 2 PageID #: 28




      5.   As per the Affidavit of Service, filed on April 30, 2020 [Docket #6], the pleading to

           which no response has been made was properly served.

           Dated:    May 11, 2020
                     Valley Stream, NY
                                                           /s/richardliebowitz/
                                                           Richard Liebowitz
                                                           Liebowitz Law Firm, PLLC
                                                           11 Sunrise Plaza, Suite 305
                                                           Valleystream, NY 11580
                                                           516-233-1660
                                                           RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff
